DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Algazzali et al (Bitterness Intensity of Oxidized Hop Acids: Humulinones and Hulupones) in view of Dierckens et al (Oxidation Product of Humulone And Their Stereo-Isomerism).
In regard to claims 1 and 10, Algazzali et al discloses addition to beer a hop bittering composition comprising humulinones (Abstract, page 39 col. 1 paragraph 1, page 40 col. 1 paragraph 2). The unhoped beer was treated with humulinone at a concentration range of 8-40 mg/l (see Beer Treatments on page 40 col. 1 paragraph 2).
In regard to the recitation of cis-humulinones and trans- humulinones, Dierckens et al discloses that cis- and trans- structure of humulinones has been confirmed (Abstract).Hence, by disclosing humulinones, Algazzali et al discloses cis- and trans- humulinones. Dierckens et al also discloses that trans-isomers are less stable than cis-isomers (page 454). Dierckens et al also discloses that trans-isomers must be isomerized into mores table cis-form (page 454). Hence, one of ordinary skill in the art would have been motivated to add more stable cis-isomer.
In regard to claims 3-5, Algazzali et al discloses that unhoped beer was treated with humulinones which was compared to beer treated with iso-alpha-acids. Hence, beer with added humulinone did not contained any added hop preparations (see Beer Treatments on page 40 col. 1 paragraph 2).
In regard to claims 7-9, Algazzali et al discloses preparation of humulinone composition from alpha-acids (page 36). Algazzali et al also discloses that humulinone is the major product of hop oxidation during storage (page 42 col. 2). The specific structure of humulinones would depend on origin of hops and method of preparation.
In regard to claims 12-17, Algazzali et al discloses the unhoped beer was treated with humulinone at a concentration range of 8-40 mg/l (see Beer Treatments on page 40 col. 1 paragraph 2).
In regard to the recitation of the light-stable beer, it is noted that although the reference does not specifically disclose every possible quantification or characteristic of its product, these characteristics would have been expected to be as claimed  absent any clear and convincing evidence and/or arguments to the contrary. The reference discloses the same starting materials and methods as instantly (both broadly and more specifically) claimed, and thus one of ordinary skill in the art would recognize that the light stability of beer among many other characteristics of the product obtained by referenced method, would have been an inherent result of the process disclosed therein. The Patent Office does not possess the facilities to make and test the referenced method and product obtain by such method, and as reasonable reading of the teachings of the reference has been applied to establish the case of obviousness, the burden thus shifts to applicant to demonstrate otherwise. 
In regard to claim 6, Algazzali et al discloses addition of hulupones to beer.

Response to Arguments
Applicant's arguments filed 02/22/2022 have been fully considered but they are not persuasive. 
In response to Applicants arguments, it is noted that claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Algazzali et al (Bitterness Intensity of Oxidized Hop Acids: Humulinones and Hulupones) in view of Dierckens et al (Oxidation Product of Humulone And Their Stereo-Isomerism).
In regard to the recitation of cis-humulinones and trans- humulinones, Dierckens et al discloses that cis- and trans- structure of humulinones has been confirmed (Abstract).Hence, by disclosing humulinones, Algazzali et al discloses cis- and trans- humulinones. Dierckens et al also discloses that trans-isomers are less stable than cis-isomers (page 454). Dierckens et al also discloses that trans-isomers must be isomerized into mores table cis-form (page 454). Hence, one of ordinary skill in the art would have been motivated to add more stable cis-isomer.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA STULII whose telephone number is (571)272-3221. The examiner can normally be reached Monday-Friday 5:30AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber R Orlando can be reached on (571)270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERA STULII/Primary Examiner, Art Unit 1791